Citation Nr: 1123399	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-10 004A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a rating higher than 20 percent for a lumbar sprain.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 until retiring in July 2000.

This appeal to the Board of Veterans' Appeals (BVA/Board) is from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied service connection for PTSD and migraine headaches, denied a petition to reopen a claim for service connection for bilateral hearing loss - concluding there was not new and material evidence, and denied a rating higher than 20 percent for a lumbar sprain.

In this decision, the Board also is denying the claim for service connection for PTSD as well as the claim for a rating higher than 20 percent for the lumbar sprain.  However, because there is new and material evidence, the Board is granting the petition to reopen the claim for service connection for bilateral hearing loss.  But rather than immediately readjudicating this claim on its underlying merits, the Board is remanding this claim, as well as the claim for service connection for migraine headaches, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The Veteran recently, in May 2011, submitted additional evidence concerning treatment for his lumbar strain, and he waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran engaged in combat but does not have PTSD as a consequence.

2.  An unappealed January 2003 RO decision denied service connection for bilateral hearing loss because the Veteran did not have a ratable disability according to VA standards.

3.  Additional evidence received since that January 2003 RO decision, however, suggests he may now have a ratable hearing loss disability according to VA standards. 

4.  The Veteran has range of motion in every direction in his low back, so the thoracolumbar segment of his spine is not ankylosed; his forward flexion is between 41 and 90 degrees; he does have incapacitating episodes; and he does not have complete or incomplete paralysis of a sciatic nerve.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The January 2003 RO decision that denied service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

3.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The criteria are not met for a rating higher than 20 percent for the lumbar sprain.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision the Board is reopening the claim for service connection for bilateral hearing loss.  But before readjudicating this claim on its underlying merits (i.e., on a de novo basis), the Board is remanding this claim to the RO via the AMC for further development.  The Board, therefore, need not discuss at this juncture whether there has been compliance with the duty to notify and assist provisions of the VCAA until the additional remand development of this claim is completed.  There equally is no need to determine whether the Veteran received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially in terms of apprising him of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless, so even if, for the sake of argument, he has not received this required notice, this is ultimately inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

And with respect to the two claims being fully adjudicated in this decision, the duty to notify has been satisfied by means of letters from the RO to the Veteran dated in June 2005 and March 2006, which properly informed him of the evidence required to substantiate his claims for service connection for PTSD and for a higher disability rating for his lumbar sprain.  He also was apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  See Quartuccio, Charles and Dingess, all supra.  Thus, the duty to notify has been satisfied concerning these claims being decided.  As the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative, of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he identified as potentially relevant.  In addition, he was afforded VA examinations in July 2005 and November 2010 to assess the severity of his low back disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  He also had a VA psychiatric examination in September 2005 to determine whether he suffers from PTSD as a result of his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board accordingly finds the Veteran has received all required assistance with these claims.


II.  Service Connection for PTSD

The Veteran claims he developed PTSD as a result of his combat experiences during the Persian Gulf War.  But since there is no evidence he has the required diagnosis of PTSD according to the Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), much less evidence linking this diagnosis to his service during the Persian Gulf War, this claim must be denied inasmuch as he has failed to first establish he has this alleged condition.  This is the most fundamental requirement of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this minimum level of proof, there is no valid claim).

Service connection may be established by showing that a current disability is the result of a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).


In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  No further developmental or corroborative evidence is necessary.  See 38 C.F.R. § 3.304(f)(2).  See also, more generally, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

There also are certain other exceptions to the amount and character of evidence required to establish the occurrence of a stressor during service when, for example, the Veteran was a prisoner of war (POW) (38 C.F.R. § 3.304(f)(4)) or the claim is predicated on personal or sexual assault (subpart (f)(5)).

Also, as of July 13, 2010, VA amended the governing regulation at subpart (f)(3) to lessen the burden of proof for establishing the occurrence of a stressor during service when there was "fear of hostile military or terrorist activity."  But this most recent amendment does not apply to a PTSD claim predicated, instead, on events that purportedly occurred in combat since there already are the exceptions provided by subpart (f)(2).  Moreover, for subpart (f)(1) to apply, there has to have been a diagnosis of PTSD during the Veteran's military service.

The Veteran's DD Form 214 confirms he was awarded the Combat Action Ribbon, so this is prima facie evidence of his engagement in combat against enemy forces.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008); VAOPGCPREC 12-99 (October 18, 1999).  Thus, no further developmental or corroborative evidence is necessary to verify the occurrence of his claimed stressors inasmuch as they concern his combat service.  It still has to be shown, however, that he has PTSD as a consequence of his combat service.  Merely having had combat service does not absolve or obviate this additional burden of proof.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

And, unfortunately, it is in this equally critical other regard that his claim fails.

The Veteran's service treatment records (STRs) make no reference to any psychiatric-related problems or issues, either by way of subjective complaint or an objective clinical finding such as a pertinent diagnosis.  This includes no diagnosis of PTSD, specifically.  And because there was no diagnosis of PTSD during his service, he is not entitled to the benefit of 38 C.F.R. § 3.304(f)(1).

Service connection also may be established for any disorder initially diagnosed after service, however, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Here, though, and most importantly, there is no competent and credible evidence even since service indicating the Veteran has the required DSM-IV diagnosis of PTSD.  Indeed, to the contrary, two VA psychiatric examiners specifically requested to make this determination found no evidence of a psychiatric disorder, so including of PTSD.  When evaluated in November 2001, the VA examiner concluded that "no psychiatric pathology was elicited."  Another VA examiner reached the same conclusion after interviewing the Veteran and performing a mental status examination in September 2005.  So even accepting the events in combat occurred as alleged during the Veteran's military service, it has not been shown he has consequent PTSD, which is not the type of condition that is readily amenable to mere lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  A diagnosis of PTSD necessarily is predicated on satisfying the DSM-IV criteria, so not just on unsubstantiated lay opinion.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).


The Board assigns significant probative weight to these two VA examination reports discounting the notion the Veteran has PTSD since both VA examiners reviewed the claims file for the pertinent medical and other history, interviewed the Veteran personally, and conducted a mental status examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  Also, no other medical evidence in the file contradicts these VA examiners' conclusion that the Veteran does not suffer from PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .)

In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Unless the particular condition at issue is one of those capable of lay diagnosis, which, as mentioned, PTSD is not, a "current disability" means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).


Therefore, inasmuch as the Veteran has not established he has the required DSM-IV diagnosis of PTSD, regardless of the circumstances of his service insofar as his engagement in combat, the preponderance of the evidence is against his claim of entitlement to service connection for this condition.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

III.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for Bilateral Hearing Loss

The Veteran is ultimately seeking service connection for bilateral hearing loss.  However, the Board must first determine whether new and material evidence has been submitted to reopen this claim since an unappealed, and therefore final and binding, January 2003 RO decision that earlier considered and denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

As already explained when denying his claim for service connection for PTSD because of the absence of a DSM-IV diagnosis of this condition in the file, the most essential requirement for a successful service-connection claim is first establishing the Veteran has the alleged disability.  See Boyer, 210 F.3d at 1353 and Brammer, 3 Vet. App. at 225.  The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, the loss must be of a particular level of severity.  More specifically, for the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


So there potentially are instances where a Veteran may have hearing loss, just insufficient hearing loss to be considered a ratable disability by VA standards.  And this preliminary requirement is irrespective of any additional concerns as to whether this hearing loss (if a ratable disability) is attributable to his military service.

The RO initially denied service connection for hearing loss in rating decisions dated in March 2002 and January 2003.  The relevant evidence of record at the time of that more recent decision in January 2003 included the Veteran's STRs, but none of which made any reference to hearing loss.  The Court explained in Hensley that a Veteran need not have satisfied the threshold minimum requirements of § 3.385 while in service, including at time of discharge, but that he must presently to have any ratable disability.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  But not having any evidence of hearing loss in service, regardless of the severity of it, was nonetheless probative evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence offered years later, long after the fact).

Similarly, VA audiological evaluations performed since service in November 2001 and January 2003 also had failed to show a ratable hearing loss disability according to VA standards.  In the January 2003 rating decision, the RO thus concluded that "the evidence shows that your hearing loss does not meet VA standards for service connection by recognition (38 C.F.R. § 3.385)."

The Veteran was notified of that January 2003 rating decision and apprised of his procedural and appellate rights in a letter dated in February 2003; however, he did not appeal that decision.  Therefore, that January 2003 decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.


If, however, there is new and material evidence since that decision, the claim shall be reopened and the former disposition reconsidered.  See 38 U.S.C.A. § 5108.  

When a claim to reopen is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since the final and binding January 2003 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).


Medical evidence obtained since that January 2003 decision suggest the Veteran may now have a ratable bilateral hearing loss disability according to VA standards.  In particular, an April 2007 audiological evaluation report from Alabama ENT Associates shows a 40-decibel loss at the 4000 Hz level in his left ear; this finding alone meets the criteria for a hearing loss disability according to 38 C.F.R. § 3.385.  The report also lists a speech discrimination score of just 80 percent for his right ear, although this finding may not be valid since it is unclear whether the Maryland CNC Test was used, as required by 38 C.F.R. § 3.385.  There is at least the suggestion, however, the Veteran has insufficient speech discrimination in this other ear to meet this regulatory requirements for a ratable hearing loss disability also affecting this other ear - especially since the credibility of this evidence is presumed, albeit for the limited purpose of determining whether this evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This audiological evaluation report is new since it did not exist at the time of the January 2003 rating decision and, therefore, could not possibly have been considered in that earlier decision.  This report also is material since it at least suggests the Veteran satisfies one of the requirements for service connection that was not previously established in that earlier decision - namely, that he has a ratable bilateral hearing loss disability.  This evidence need not also link this disability to his military service.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010) (the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened).

Accordingly, this claim for service connection for bilateral hearing loss must be reopened.  It is important for the Veteran to understand that the standard for reopening a claim is relatively low and does not necessarily mean the claim ultimately will be granted.


IV.  Entitlement to a Rating Higher than 20 Percent for the Lumbar Sprain

The Veteran was treated for low back pain in February and March of 1990 after lifting heavy guns.  The diagnosis was lumbar sprain.  This disability unfortunately continued after he left the military and, consequently, in a March 2002 decision the RO granted service connection for the lumbar sprain.  The RO initially assigned a 10 percent rating for this disability, but increased it to 20 percent in the January 2003 rating decision.  This appeal ensued after the Veteran filed a claim for a higher rating in May 2005, which the RO denied in October 2005.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2.

In determining the present level of disability, however, a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from 

one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under these criteria, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  And a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

The Rating Schedule also lists normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).  Neurological manifestations are rated pursuant to DC 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If it is shown there is disc disease, then the Veteran's low back condition also may be evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, DCs 5235-5243.  Under this Formula, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id.


Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for the Veteran's lumbar sprain.  The evidence for consideration includes two VA examination reports and some private treatment records, and his personal statements in support of his claim, none of which indicate his low back disability meets any of the criteria for a disability rating higher than 20 percent. 

The Veteran's lumbar sprain was examined by VA on two occasions.  A July 2005 VA examination report notes that his thoracolumbar spine demonstrated completely normal motion, with 90 degrees of flexion and 30 degrees of extension, right and left lateral flexion, and right and left rotation.  A November 2010 VA examination report notes that range of motion was somewhat limited, with just 41 degrees of flexion, 13 degrees of extension, 21 degrees of left lateral flexion, 25 degrees of right lateral flexion, 23 degrees of left rotation, and 27 degrees of right rotation.  

In addition to these two VA examination reports, the record shows the Veteran also has received private medical treatment following a work-related back injury in January 2005.  These treatment records do not include specific findings from 
range-of-motion testing.  However, a January 2005 treatment record notes that his thoracolumbar spine had full range of motion, with good flexion and extension.  

In light of these findings, there is no basis to assign a disability rating higher than 20 percent under General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's forward flexion is clearly greater than 30 degrees; at worst, it has been restricted to just 41 degrees.  And since there is motion in every direction, albeit less than normal range of motion, there is no indication of favorable ankylosis of his entire thoracolumbar spine (referring to the combined thoracic and lumbar segments).  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Moreover, Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Whereas unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Neither is the situation here.

In addition, there is not the functional loss due to pain, weakness, fatigability, or incoordination of the thoracolumbar spine that would otherwise warrant assigning a higher rating.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 
204-08.  The July 2005 VA examination report notes that pain was only present at the extremes (i.e., end points) of each movement, with no additional loss of motion following repetitive use.  Similarly, the November 2010 VA examination report notes there was objective evidence of pain on motion, but no additional loss of motion after three repetitive movements.  Both reports also note the Veteran walks with a normal gait and does not require the use of an assistive device.  Under these circumstances, there is no basis for a disability rating higher than 20 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

It also is significant the Veteran sustained an intercurrent low back injury at his civilian job in January 2005 while lifting a heavy bag.  Testing immediately following that work-related injury revealed degenerative disc disease (DDD) of his lumbar spine.  It is unclear whether this additional diagnosis of DDD is the result of or part and parcel of his service-connected lumbar sprain, which, if it is, would require consideration of the diagnostic criteria for IVDS found at DC 5243.  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court held that when, as here, it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  Here, though, even if the Board assumes for the sake of argument the Veteran's service-connected low back disability includes this DDD (IVDS), there still is no basis to assign a disability rating higher than 20 percent under the alternatively considered DC 5243.  This is because there is no indication his low back disability has resulted in any incapacitating episodes, let alone at least four weeks of incapacitation during an immediately preceding 12-month period, which is the minimum required for a disability rating higher than 20 percent for IVDS.  Indeed, the November 2010 VA examination report specifically notes "no incapacitating episodes."  According to Note (1) in DC 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  (Italics added for emphasis).  So absent this indication, by definition, there have not been any incapacitating episodes.

The Veteran also has reported that the pain in his lower back occasionally radiates down into his lower extremities.  This is significant because, as noted, Note (1) to the General Rating Formula (DCs 5235-5242) specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  This often includes consideration of whether the disability involves paralysis of the sciatic nerve.

In the present case, however, the Board finds no basis to assign a separate compensable rating for neurological abnormalities involving either lower extremity.  The Veteran was treated by Z.H., M.D., in February 2005, immediately following the civilian work-related injury, at which time the diagnostic impression was lumbar radiculopathy secondary to small disc herniation at L4-5.  However, both sensory and reflex examinations were entirely normal.  The July 2005 VA examination report also notes the Veteran's subjective complaints of low back pain with occasional radiculopathy; nevertheless, physical examination revealed no neurological or sensory abnormalities.  The absence of neurological pathology is also noted in the November 2010 VA examination report.  With respect to recently submitted medical records since the most recent SSOC, an electromyography (EMG) performed at St. Vincent's Hospital in September 2009 also revealed no neurological findings in either lower extremity.  Testing at the Birmingham Neurosurgery & Spine Group in January 2011 similarly revealed that sensation was normal with pinprick and vibratory sensation.


In the absence of any objective neurological findings, there is no basis to grant a separate compensable rating under 38 C.F.R. § 4.124a, DC 8520, for either lower extremity.  See 38 C.F.R. § 4.31 (in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.)

For these reasons and bases, the Board finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent for the Veteran's lumbar sprain.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, the appeal of this claim is denied.

V.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's symptomatology and limitation in occupational functioning due to his service-connected lumbar sprain are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

The Veteran's primary complaints and symptomatology involving his lumbar sprain include pain, limitation of motion, and radiculopathy, all of which are addressed in the applicable diagnostic codes.  In short, since the rating schedule addresses his symptomatology for the disability, referral of his claim to the Director of Compensation and Pension Service or other appropriate authority is unwarranted at this time.  See Thun, supra.  The November 2010 VA examination report noted the Veteran had missed less than one week of work during the past twelve months, which does not constitute the marked interference with employment required for extra-schedular consideration.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to 

compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  And the only evaluation and treatment for his low back disability has been on an outpatient basis, not as an inpatient, much less frequent inpatient.

For these reasons and bases, the Board is not required to remand this case for 
extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to service connection for PTSD is denied.

The petition to reopen the claim for service connection for bilateral hearing loss is granted, but subject to the further development of this claim on remand.

The claim for a rating higher than 20 percent for the lumbar sprain is denied.


REMAND

Additional evidentiary development is needed before the Board may adjudicate the claims for service connection for bilateral hearing loss and migraine headaches.

A.  Bilateral Hearing Loss

The Board finds the Veteran should be afforded a VA examination to determine whether his bilateral hearing loss disability is related to his military service and, in particular, to any excessive noise exposure and resultant injury (acoustic trauma).  
His DD Form 214 shows he was awarded the Combat Action Ribbon, thereby indicating he engaged in combat against an enemy force while on active duty.  He also alleges that much of the noise exposure he experienced during his service occurred in that capacity and, therefore, since consistent with the circumstances, conditions and hardships of his service, the Board will accept that he sustained the type of acoustic trauma alleged.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The April 2007 audiological evaluation report from Alabama ENT Associates also suggest the Veteran now has sufficient hearing loss according to the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability.

Favorable resolution of this hearing loss claim therefore ultimately turns on whether this current hearing loss disability is a consequence of the noise exposure the Veteran experienced during his military service - and especially while in combat.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As it stands, there is no medical nexus opinion in the file concerning this determinative issue of causation, so the Board must obtain one before readjudicating this claim on its underlying merits.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

B.  Migraine Headaches

The Board also finds the Veteran needs to be provided a VA examination to determine whether he suffers from headaches as a result of his military service.  His STRs show treatment for headaches, possibly migraines, on several occasions.  He was initially seen in May 1986 for complaints of migraine headaches.  Then, in March 1988, he was seen for head pain after hitting his head on a truck.  He apparently fell asleep under a truck and struck his head when he awoke and tried to get up.  The diagnostic assessment was "abrasion."  When seen in March 1993, he reported a two-year history of headaches.  The diagnosis was headaches, etiology unclear, rule out migraine.  A March 1994 entry also notes a two-year history of headaches.  The diagnostic assessment was possible migraines.  He again reported a history of headaches during his retirement physical in March 2000.

So the record clearly shows the Veteran had recurring headaches while in service, which may have even been migraines.

The RO denied this claim on the basis that there has been no formal diagnosis of migraine headaches since service.  The Veteran, however, even as a layman, is competent to say he has continued to experience headaches since service as this only requires his personal observation and experience, not medical expertise.  Indeed, in Barr, 21 Vet. App. at 305, the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA audiology examination to determine whether the Veteran has sufficient bilateral hearing loss to be considered a ratable disability according to the standards of 38 C.F.R. § 3.385.  If he does, an opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) this disability is related to or the result of his presumed exposure to loud noise during or coincident with his military service, such as while engaged in combat against enemy forces.

The term "as likely as not" (at least 50-percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In making these important determinations, the examiner should review the claims file for the pertinent medical and other history.  But, even more importantly, the examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


2.  Also schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the recurring headaches the Veteran experienced while in service, which were suspected to have been migraines, have continued during the years since service to establish the required correlation between any present-day headaches and those experienced in service.

The examiner therefore is encouraged to review the Veteran's STRs and any other pertinent evidence concerning the history of this claimed condition.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate these claims for service connection for bilateral hearing loss and migraine headaches in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


